DETAILED ACTION 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 04/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 04/05/2021. These drawings are review and accepted by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “OF THE DISCLOSURE” and “the present disclosure” in page 43, line 1; and “apparatus comprises” in page 43, line 2, which is implied.  
Correction is required.  See MPEP § 608.01(b). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent No. 10,970,218 B2 (‘218). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘218 claims.
US Patent No. 10,970,218
Pub. No. US 2021/0224192 A1
1. An apparatus, comprising: a memory device comprising a memory array and sensing circuitry comprising a plurality of sense amplifiers and a plurality of compute components to perform logical operations; a host coupled to the memory device and comprising a cache controller, the cache controller configured to: create a block select as metadata to a cache line to control alignment of cache blocks within the memory array; and create a subrow select as metadata to the cache line to control placement of the cache line on a particular row in the memory array to align the cache line to one or more of the plurality of sense amplifiers and to one or more of the plurality of compute components for processing.
2. The apparatus of claim 1, wherein the host comprises a processing resource coupled to a last layer cache (LLC) via through silicon vias (TSVs) and wherein the cache line is moved from the LLCs to the memory device.
3. The apparatus of claim 2, wherein the block select corresponds to a width of an interface coupling the host to the memory device.
4. The apparatus of claim 1, wherein the memory device is a last layer cache (LLC) memory.
5. The apparatus of claim 4, wherein the plurality of sense amplifiers are configured to access and to operate on cached data in the LLC memory without moving the cached data to a higher level in the memory.
6. The apparatus of claim 1, wherein a controller of the memory device is configured to: change the block select and the subrow select; relocate the cached data transparently to a host processor of the host; and wherein the block select and the subrow select are not part of an address space of the host processor.
7. The apparatus of claim 6, wherein the cache controller is configured to store a copy of the block select and the subrow select with the host processor.
8. The apparatus of claim 1, wherein the memory device is configured to: use the block select to control alignment of cached data in the memory array; and use the subrow select to control resource allocation in the memory array.
9. An apparatus, comprising: a host; a memory device coupled to the host, functioning a last layer cache (LLC) memory, comprising a memory array and a plurality of compute components, and configured to: receive a cache line having block select and subrow select metadata from the host processor; and operate on the block select and subrow select metadata to: control alignment of cache blocks in an array of the memory device; and allow the cache line to be placed on a particular row of the array to align the cache line to one or more of the plurality of compute components for processing in the LLC memory.
10. The apparatus of claim 9, wherein the host further includes a cache controller to: create the block select metadata and insert to the cache line; and create the subrow select metadata and insert to the cache line.
11. The apparatus of claim 9, wherein the block select metadata and the row select metadata are stored internal to the memory device and are transparent to an address space of a processing resource of the host.
12. The apparatus of claim 9, wherein each cache line is handled as multiple vectors of different bit length values.
13. The apparatus of claim 12, wherein each of the different bit length values of the multiple vectors is further subdivided into multiple elements.
14. The apparatus of claim 13, wherein a controller of the memory device is configured to use the subrow select metadata to select a subarray to place an element of the multiple elements of a vector.
15. The apparatus of claim 9, wherein the memory device is configured to: store the cache blocks in the array; and retrieve a cache line to perform logical operations with a plurality of compute components and the plurality of sense amplifiers of the memory device.
16. A system for operating a cache memory, comprising: a host processor; and a last layer cache (LLC) memory coupled to the host processor via through silicon vias (TSVs), comprising a memory array and a plurality of compute components, and configured to: receive a cache line having block select and subrow select metadata; and control placement, utilizing the block select and subrow select metadata, of the cache line on a particular row in the LLC to align the cache line to one or more of the plurality of compute components for processing.
17. The system of claim 16, wherein the LLC memory is a three dimensional (3D) integrated memory.
18. The system of claim 16, wherein memory banks of the LLC memory have independent TSV paths coupling the memory banks to the host processor.
19. The system of claim 16, further comprising a cache controller configured to control the TSV paths.
20. The system of claim 16, wherein the host processor is further configured to move the cache line having the block select and subrow select metadata from a static random access memory (SRAM) of the host processor to the LLC memory.
1. An apparatus, comprising: a memory device comprising a memory array and sensing circuitry comprising a plurality of sense amplifiers and a plurality of compute components to perform logical operations; a host coupled to the memory device and comprising a cache controller, the cache controller configured to: create a block select as metadata to a cache line to control alignment of the cache line to one or more of the plurality of compute components for processing.
2. The apparatus of claim 1, wherein the host comprises a processing resource coupled to a last layer cache (LLC) via through silicon vias (TSVs) and wherein the cache line is moved from the LLCs to the memory device.
3. The apparatus of claim 2, wherein the block select corresponds to a width of an interface coupling the host to the memory device.
4. The apparatus of claim 1, wherein the memory device is a last layer cache (LLC) memory.
5. The apparatus of claim 4, wherein the plurality of sense amplifiers is configured to access and to operate on cached data in the LLC memory without moving the cached data to a higher level in the memory.
6. The apparatus of claim 1, wherein a controller of the memory device is configured to: change the block select and a subrow select; relocate the cached data transparently to a host processor of the host; and wherein the block select and the subrow select are not part of an address space of the host processor.
7. The apparatus of claim 6, wherein the cache controller is configured to store a copy of the block select and the subrow select with the host processor.
8. The apparatus of claim 1, wherein the memory device is configured to: use the block select to control alignment of cached data in the memory array; and use a subrow select to control resource allocation in the memory array.
9. An apparatus, comprising: a host; a memory device coupled to the host, functioning a last layer cache (LLC) memory, comprising a memory array and a plurality of compute components, and configured to: receive a cache line having block select metadata from the host processor; and operate on the block select metadata to control alignment of the cache line to one or more of the plurality of compute components for processing in the LLC memory.
10. The apparatus of claim 9, wherein the host further includes a cache controller to create the block select metadata and insert to the cache line.
11. The apparatus of claim 9, wherein the block select metadata a is stored internal to the memory device and are transparent to an address space of a processing resource of the host.
12. The apparatus of claim 9, wherein the memory device is configured to: store the cache blocks in the array; and retrieve a cache line to perform logical operations with a plurality of compute components and the plurality of sense amplifiers of the memory device.
13. A system for operating a cache memory, comprising: a host processor; and a last layer cache (LLC) memory coupled to the host processor via through silicon vias (TSVs), comprising a memory array and a plurality of compute components, and configured to: receive a cache line having block select metadata; and control alignment, utilizing the block select metadata, of the cache line to one or more of the plurality of compute components for processing.
14. The system of claim 13, wherein the LLC memory is a three dimensional (3D) integrated memory.
15. The system of claim 14, wherein memory banks of the LLC memory have independent TSV paths coupling the memory banks to the host processor.
16. The system of claim 14, further comprising a cache controller configured to control the TSV paths.
17. The system of claim 14, wherein the host processor is further configured to move the cache line having the block select metadata from a static random access memory (SRAM) of the host processor to the LLC memory.
18. An apparatus, comprising: a memory device comprising a memory array and sensing circuitry comprising a plurality of sense amplifiers and a plurality of compute components to perform logical operations; a host coupled to the memory device and comprising a cache controller, the cache controller configured to: create a block select as metadata to a cache line to control alignment of cache blocks within the memory array; and create a subrow select as metadata to the cache line to control resource allocation of a plurality of subarrays.
19. The apparatus of claim 18, wherein the cache controller is further configured to create the subrow select as metadata to the cache line to select in which subarray, from the plurality of subarrays, the cache line is placed.
20. The apparatus of claim 19, wherein the cache controller is further configured to create the subrow select as metadata to the cache line to select in which subarray a plurality of element of the cache line is placed.

Allowable Subject Matter
Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825